Gaines, Associate Justice.
There is much in the transcript of the proceedings in the court below, not necessary to be considered in disposing of this case in this court. As actually tried, it" was a suit by defendant in error against plaintiffs in error, for the recovery of an undivided one-half interest in a tract of land consisting of three hundred and twenty acres, patented to Edward W. Brown, as assignee of Justice D. Price.
It was proved on the trial that Edward W. Brown and Sarah Brown, the plaintiff in the court below, were married in 1848, and were divorced in 1863. The decree of divorce made no disposition whatever of their property, either community or separate. The Price certificate" was transferred to the husband in. 1853, and the patent to the land in controversy issued to him in 1854. In 1864 or 1865, Edward Brown married again, and shortly thereafter died, leaving a will, which was duly probated, by which he devised the land in controversy to his second wife, Mary S. Brown. In 1867 Mary S. Brown married one John Haynes, and in 1871 they conveyed the land in controversy to Victoria M. Edwards, who was then the wife of T. 0. Edwards, one of plaintiffs in error. Victoria Edwards died before the institution of this suit, leaving plaintiffs in error as her only heirs. Thomas 0. Edwards testified that he bought the land from Haynes and wife, paying for it with his wife’s money, and believed she was getting a good title; that he went to Wood county and examined the will of E. W. Brown, and knew nothing of Sarah Brown or her claim until a very short time before this suit was brought.
The court below in its conclusions of fact, says that there is no controversy about the facts of the case, which is equivalent to finding that Edwards’s testimony is true; but found as a matter - of law, that “ Sarah Brown’s right in the land is and was as fully recognized by law as that of E. W. Brown;” that “her title was a legal title, and hence subsequent purchasers were bound to take notice,” and that “they can not be innocent purchasers without notice.” In this conclusion the court erred.
It is settled law in this State that the interests of the husband and wife in the community property are equal whether the deed be taken in the name of either or in the name of both. (Veramendi v. Hutchins, 48 Texas, 531; Cooke v. Bremond, 27 Texas, *332460; Mitchell v. Marr, 26 Texas, 330; Higgins v. Johnson, 20 Texas, 389.) And there are decisions of our courts in which the title of the wife or of her heirs in the common estate held in the name of the husband is denominated a legal title. (Johnson v. Harrison, 48 Texas, 268; Garner v. Thompson, 1 Texas Law Review, 286.), But, as we take it, by this must be meant the wife or her heirs have beneficial title in fee simple, which, save as to the husband’s power of management and disposition during her life, and'power to sell for the payment of community debts after her death, is in no degree subordinate or inferior to his right. The legal title is in him, or the heirs of him who is the grantee on the face of the conveyance, although another, such, for example, as a wife or a partner, may have an equal interest in the property conveyed.
But it may be further remarked that it does not follow that because one may have the legal title, another may not acquire a superior equity as a bona fide purchaser. The holder of the legal estate by an unrecorded deed can not prevail over a purchaser from his grantor, who has paid value without notice of the unrecorded conveyance. We think, therefore, that the premises upon which the learned judge below based his conclusion of law upon this proposition are not sound. It may be that if it had appeared from the patent that it issued to E. W. Brown upon a certificate granted to him as the head of a family, this would have been sufficient to put a purchaser upon inquiry as to the question whether his family did not consist in part of a wife; but the fact is otherwise. The patent shows that it issued to him as assignee of the Price certificate, and there is nothing upon its face to indicate that, at the time he acquired his right, he was other than a single man.
The remark in Garner v. Thompson, supra (an opinion by the Commissioners of Appeals, adopted by this court), that the purchaser must take notice of the title papers of the land he purchases, our marital rights laws, the existence of the vendor’s family and their rights to the land was not called for in the decision of that case and is not considered authoritative, as applied to a case like the present when there is nothing in the conveyance to indicate that the grantor at the time of the execution was a married man. If a vendee is to be required to inquire into his vendor’s family history in order to ascertain whether the property was community or not, why should he not be held to *333inquire his business history and thus be affected with notice of secret trusts on behalf of partners or other third parties?
Opinion delivered May 6, 1887.
But a discussion of the question is no longer necessary. Since the trial of this case in the court below, the precise point now before us was, after elaborate argument on both sides, thoroughly considered in the case of Hill v. Moore, 62 Texas, 610, and it is there held in effect that if the property be in the name of the husband alone, a purchaser under him who has paid value, without actual notice of the wife’s interest, will be protected against her, claims or that of her heirs.
The uncontroverted facts in this, case being that Thomas CEdwards purchased the land in controversy for his wife and with her money, without any knowledge of the claim of defendant in error, the equity of the heirs of Mrs. Edwards must prevail over that of Mrs. Brown.
The judgment will accordingly be reversed and rendered in favor of plaintiffs in error for the land claimed by them in this suit and for all costs both in this court and in the court below.

Reversed and rendered.